Sharpe, J.
A lease of certain premises in the village of Cassopolis by plaintiffs to defendant contained the following provisions:
“The said tenant shall have the right and privilege to lease the said property on the terms provided herein for a further period of four years ,at the expiration hereof, subject to the conditions herein stated. * * *
“This lease and renewals thereof is made subject to the right of the landlords to sell such building after one year from the date hereof. ’ ’
*48During the third year the plaintiffs sold the premises and sought to terminate the lease. The trial court entered a judgment for restitution. Defendant seeks review by writ of error.
Defendant’s right to possession and occupation of the premises was conditional on plaintiffs’ making-sale thereof, and terminated when such sale was made. Wallace v. Bahlhorn, 68 Mich. 87; Harwood v. Williams, 161 Mich. 368.
The judgment is affirmed.
North, C. J., and Fead, Fellows, Wiest, Clark, McDonald, and Potter, JJ., concurred.